DaüSMAN, J.
The appellant is an Indiana corporation, having its principal office and principal place of business at Indianapolis, and is engaged in the circus business. In connection with the circus it owns a menagerie and employs a corps of performers. It conducts its business by moving from town to town throughout the United States and Canada. • On June 13, 1918, at Toledo, Ohio, it made a contract in writing with, appellee, by virtue of which appellee entered its service as an employe. On June 21, 1918, it gave a performance at Michigan City, Indiana, after which it was transporting its menagerie, performers, and other, employes to Hammond, Indiana, by rail. While being thus transported the appellee received a personal injury in a railway wreck. He filed his application for compensation, and the proceeding resulted in an award at the rate of $11 per week.
The only contention presented by appellant is that the Indiana Workmen’s Compensation Act (Acts-1915 p. 392, §80201 et seq. Burns’ Supp. 1918) has no application to the case for the reason that the contract of employment was made in Ohio and is governed by the laws of Ohio. The principle on which the contention rests is involved in the case of Hagenbeck, etc., Show Co. v. Randall (1920), ante 417, 126 N. E. 501, decided by this court adversely to appellant’s contention. ' On the authority of that case, the award is affirmed and the amount thereof increased five per cent.